181 F.2d 272
Paul M. AMBROSE and Crimora Research and Development Corporation, Appellants,v.John A. MARZALL, Commissioner of Patents, Appellee.
No. 10018.
United States Court of Appeals District of Columbia Circuit.
Argued December 8, 1949.
Decided February 6, 1950.

Appeal from the United States District Court for the District of Columbia.
Mr. Alva D. Adams, Washington, D. C., with whom Mr. Stone E. Bush, Washington, D. C., was on the brief, for appellants.
Mr. Joseph Schimmel, Washington, D. C., with whom Mr. W. W. Cochran, as Solicitor, United States Patent Office, Washington, D. C., was on the brief, for appellee. Mr. E. L. Reynolds, Washington, D. C., also entered an appearance for appellee.
Before EDGERTON, PRETTYMAN, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment for the defendant Commissioner of Patents in a suit under R.S. § 4915, 35 U.S.C.A. § 63, to obtain reissue of a patent with added claims. Quite apart from any question of estoppel, there was no substantial evidence of the "inadvertence, accident, or mistake" required by R.S. § 4916, 35 U.S.C.A. § 64. We express no opinion regarding the District Court's ruling that the appellant was, as a matter of law, estopped to make the added claims.


2
Affirmed.